IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                       No. PD-1137-09

                     EX PARTE LEVI ALEXAS KING, Appellant



        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
               FROM THE SEVENTH COURT OF APPEALS
                          GRAY COUNTY

              Per curiam.

                                        OPINION

       Appellant filed a pretrial habeas corpus application claiming that the Interstate

Agreement on Detainers (Tex. Code Crim. Proc. Art. 51.14) required that the prosecution

against him be dismissed. The trial court denied relief and the court of appeals affirmed that

decision. King v. State, 286 S.W.3d 599 (Tex. App.–Amarillo, 2009). Appellant petitioned

this Court for discretionary review.

       When the Court of Appeals issued its opinion in this case, it did so without the benefit

of this Court’s recent opinion in Ex parte Doster, ___ S.W.3d ___ (Tex. Crim. App. No. PD-

0504-09, Feb. 3, 2010). In Doster, this Court held that a pretrial habeas corpus application,
                                                                                              2

followed by an interlocutory appeal, is not the appropriate vehicle for raising a claim that the

prosecution should be dismissed because the State failed to comply with the Interstate

Agreement on Detainers. Therefore, we grant Appellant’s Petition for Discretionary Review,

vacate the Court of Appeals’s decision, and order that this appeal be dismissed.




En banc

Delivered: March 3, 2010

Publish